DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 20 June 2019.
Claims 1-20 are pending and have been examined in this Office Action.
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8, 9 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,373,266 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method of receiving an invoice for the shipment of goods, receiving a manifest associated with the shipment and generating a shipment record from shipment invoice and shipment manifest and prior to authorizing payment of the invoice an audit of the shipment record is conducted to determine if there is a discrepancy present in the shipment record.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,373,266 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method of electronically authorizing payment of the invoice in response to the shipment record passing the audit.

Claims 1, 2 and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9 of U.S. Patent No. 10,373,266 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a system of receiving an invoice for the shipment of goods, receiving a manifest associated with the shipment and generating a shipment record from shipment invoice and shipment manifest and prior to authorizing payment of the invoice an audit of the shipment record is conducted to determine if there is a discrepancy present in the shipment record.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 of U.S. Patent No. 10,373,266 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method of electronically authorizing payment of the invoice in response to the shipment record passing the audit.

Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 10,373,266 B2. Although the claims the claims are directed to a non-transitory computer readable medium for implementing the steps of Claims 8-14 of electronically authorizing payment of the invoice in response to the shipment record passing the audit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodbody et al., US Patent Application Publication 2007/0179870 A1 (“Goodbody”) in view of Holmes et al., US Patent Application Publication 2006/0015418 A1 (“Holmes”).

As per Claims 1, 8 and 15 regarding “receiving an invoice, an associated manifest for the shipment of goods, generating a shipment record comprising the invoice and manifest” Goodbody in at least the ABSTRACT discloses a system, method and user interface for facilitating the reconciliation process in computerized account systems.  Goodbody in at least paragraphs 5 and 6 discloses that a vendor ships some or all of the goods ordered with a shipping manifest.  The goods are received, and sometime later, an invoice is received.
Regarding “conducting, by the processor and prior to authorizing a payment of the first invoice or the second invoice, receiving contract information and conducting an audit of the shipment record to determine if there is a discrepancy present in the shipment record” Goodbody in at least paragraph 10 discloses that individual receipts may not, on a line-by-line basis, match individual vouchers (invoices).  Goodbody in at least paragraphs 12-16 discloses a system and method that facilitates the account reconciliation and the determination as to the explanation as to why entries are unreconciled (invoices and shipping manifests).
Regarding “an audit” Goodbody does not specifically disclose “an audit” however, Holmes in at least the ABSTRACT and paragraph 13 discloses a method for auditing “invoices and shipping records” to identify any discrepancy.  


As per Claims 2, 9 and 16, which depend respectively from Claim 1, 8 or 15 regarding “and upon a failure of the audit, the method further comprises:  receiving, by the processor, a replacement data source comprising a replacement data set; generating, by the processor, a replacement shipment record comprising the replacement data set; and conducting, by the processor, a second audit of the replacement shipment record” Goodbody does not use the term “audit” nor “replacement invoices” but instead refers to a reconciliation process wherein Goodbody in at least paragraph 6 discloses sometime after the receipt of the goods, although sometimes along with their shipment, one or more invoices are received from one or more vendors.  Goodbody in at least paragraphs 12-16 discloses a system and method that facilitates the account reconciliation and the determination as to the explanation as to why entries are unreconciled (invoices and shipping manifests) however Holmes in at least the ABSTRACT and paragraph 13 discloses a method for auditing “invoices and shipping records” to identify any discrepancy.
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known teaching of Goodbody’s account reconciliation system and method with the equally well-known 

As per Claims 3, 10 and 17, which depend respectively from Claim 1, 8 or 15 regarding “electronically authorizing payment of the invoice in response to the shipment record passing the audit”.  Goodbody does not disclose this limitation however; Holmes in at least paragraph 86 discloses payment authorization after an audit.

As per Claims 4, 11 and 18, which depend respectively from Claim 1, 8 or 15 regarding “wherein an invoice is one of a plurality of invoices, shipments and shipment records and conducting a plurality of audits of the plurality of shipment records to determine any discrepancies.”  Goodbody in at least paragraph 6 discloses a plurality of invoices. Goodbody in at least paragraph 6 discloses sometime after the receipt of the goods, although sometimes along with their shipment, one or more invoices are received from one or more vendors.  Goodbody in at least paragraphs 12-16 discloses a system and method that facilitates the account reconciliation and the determination as to the explanation as to why entries are unreconciled (invoices and shipping manifests).  Goodbody does not disclose “an audit” however; Holmes in at least the ABSTRACT and paragraph 13 discloses a method for auditing “invoices and shipping records” to identify any discrepancy. It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known teaching of Goodbody’s account reconciliation system and method with the equally well-known auditing process of Homes with the motivation to determine the accuracy 

As per Claims 5-7, 12-14 and 19-20, which depend respectively from Claim 1, 8 or 15 regarding “a web-portal accessible to multiple users from different entities associated with the shipment” Goodbody does not disclose these limitations however; Holmes in at least paragraphs 19-21, 88-89, 153, 155, 173 and 187 discloses a portal for logging into a system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687